Fourth Court of Appeals
                                     San Antonio, Texas
                                         February 22, 2019

                                        No. 04-18-00343-CV

                                         Richard SPEIRS,
                                            Appellant

                                                 v.

                           UNION PACIFIC RAILROAD COMPANY,
                                        Appellee

                     From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009CI17924
                           Honorable Angelica Jimenez, Judge Presiding


                                          ORDER
Sitting:          Rebeca C. Martinez, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

           Appellant’s motion for rehearing is DENIED.


                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of February, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court